Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12-07-22 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2018/0182302) in view of Yamamoto et al. (US 2010/0149143) and Kim (US 2007/0040770, hereafter “Kim ‘770”).
Regarding claim 9, Yoo (Fig. 2, and 5-7) discloses a display device comprising:
a first sub pixel (P) emitting light (via “emitting diode D”);
a second sub pixel emitting light (while not shown in the figures, [0043] discusses how there are “adjacent pixel regions”);
a third sub pixel emitting light (similarly to as discussed above regarding the second sub pixel), wherein each of the first sub pixel, the second sub pixel, and the third sub pixel comprises:
a driving transistor (Td) including a first electrode (shown on the top in Fig. 2), a second electrode (on the bottom, called a “source terminal” and labelled 240), and a gate electrode (on the left), the driving transistor configured to control an electric current flowing from the first electrode to the second electrode (discussed in [0009], “electric current is supplied to the organic emitting diode D from the power line PL through the driving TFT Td” while Fig. 2 shows that VDD is connected to the first electrode via TS3 and VSS is connected to the second electrode via diode D) according to a data voltage applied to the gate electrode (data voltage “V data” is supplied to the gate on the left of Td via TS1 as discussed in [0029], and then “driving TFT Td controls an amount of the electric current in the emitting diode D based on a voltage difference between the source terminal and the gate electrode” as discussed in [0032]);
a light-emitting element (“organic emitting diode D”) connected to the second electrode of the driving transistor (D is connected to the bottom of Td via node N2); and
a first capacitor (Cst2) including a first electrode (on the top) connected to a first sub supply voltage line (260) to which a first supply voltage is applied (the top of Cst2 connects to sub supply voltage line VDD as seen in Fig. 2) and a second electrode (on the bottom) connected to the second electrode of the driving transistor (the bottom of Cst2 connects to the second electrode on the bottom of Td in Fig. 2, see also Cst2 in Fig. 6 which connects between the power line 260 on top and the source terminal 240 on the bottom).
Additionally, Yoo teaches “the area of the second capacitor Cst2” (which is linked to the “the storage capacitance of the capacitors” as discussed in [0080]).
However, Yoo fail to teach or suggest “an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel, an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel, and an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel are different from each other.”  Yoo also fails to specifically teach or suggest that different sub pixels emit different color light.
Yamamoto (Fig. 15 and 16) discloses a display device comprising:
a first sub pixel (eg. similar to the top pixel in Fig. 15) emitting light of a first color (the pixels may emit red, green, or blue light, see [0069]); 
a second sub pixel (eg. similar to the bottom pixel in Fig. 15) emitting light of a second color (the pixels may emit red, green, or blue light, see [0069]); and
a third sub pixel (eg. a pixel connected below the two shown in Fig. 15) emitting light of a third color (the pixels may emit red, green, or blue light, see [0069]), wherein each of the first sub pixel, the second sub pixel, and the third sub pixel comprises:
a driving transistor (22) including a first electrode (on the top), a second electrode (on the bottom), and a gate electrode (on the left), the driving transistor configured to control an electric current flowing from the first electrode to the second electrode (“22 receives a supply of current from one of the drive lines 32 and drives the emission of light from the organic EL element 21” as discussed in [0090]) according to a data voltage applied to the gate electrode (data line 33 supplies the voltage to the gate of the driving transistor through 23, see [0089]);
a light-emitting element (21) connected to the second electrode of the driving transistor (seen in Fig. 15, each 21 is connected to the bottom of 22); and
a first capacitor (25) including a first electrode (on top) connected to a first sub supply voltage line (eg. the top is coupled to 32i) to which a first supply voltage is applied (eg. Vcc) and a second electrode (on the bottom) connected to the second electrode of the driving transistor (eg. the bottom of 25 is coupled to the bottom of 22).
Additionally, Yamamoto teaches that the capacitance of the each of the sub pixels of the colors is different from one another (“the capacitance Csub differs among the respective auxiliary capacitors in the R, G, and B pixels” as discussed in [0162]).
Therefore, the combination of Yoo and Yamamoto would provide a device wherein an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel, an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel, and an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel  are different from each other (Yamamoto teaches that “the capacitance Csub of the auxiliary capacitor is changed according to the emitted color” in [0161] and that “the capacitance Csub of the auxiliary capacitor added to the pixel 20 differs for each emitted color” in [0162]. Yoo teaches that the overlap area of the second capacitor Cst2 is increased in order to increase “the storage capacitance of the capacitors,” see [0080], thus the area of overlap and capacitance of the capacitors is linked.  Therefore, the combination of Yoo and Yamamoto would teach, wherein each of the different color pixels have different amounts of overlapping area, for example, a first red sub pixel having a different capacitance, and a different overlap area, than the larger capacitor of a second blue sub pixel).
The examiner also notes, however, that the first, second and third pixel may be various different combination of light and still read upon the claimed invention (while the example of a red first light, blue second light, and green third light was discussed above, a second example of a red first light, green second light, and blue third light, or even a third example of a blue first light, red second light, and green third light, would each also have different overlap areas as recited by the claim limitations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a first, second, and third sub pixels which emit different colors of light with different capacitance values as taught by Yamamoto because this compensates for different colors having different luminous efficiency (see [0015]).
However, Yamamoto only specifically points to the example of a larger capacitance for a blue pixel, and fails to mention a comparison of the capacitance for the red and green pixels.  Therefore, if Yamamoto fails to teach or suggest “an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel, an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel, and an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel are different from each other” with insufficient specificity, then:
Kim ‘770 discloses a display device wherein “red, green and blue sub-pixels have auxiliary capacitors which have different respective capacitances” (discussed in [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so that all three areas of overlap, for the first, second and third pixels, are different from each other as taught by Kim ‘770 because this allows the white balance of the display to be adjusted while still using a uniform data voltage (see [0089]).

Regarding claim 10, Yoo, Yamamoto, and Kim ‘770 disclose a display device as discussed above, and the combination further discloses wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is less than the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel (as discussed above, in the second example when the first sub pixel is a red sub pixel and the second sub pixel is a blue sub pixel, Yamamoto discusses in [0178] that the blue sub pixel has a larger capacitance, and when combined with Yoo, a larger area of overlap as well).
It would have been obvious to one of ordinary skill in the art to combine Yoo, Yamamoto, and Kim ‘770 for the same reasons as discussed above.

Regarding claim 11, Yoo, Yamamoto, and Kim ‘770 disclose a display device as discussed above, and the combination further discloses wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel is less than the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel (as discussed above, in the second example when the third sub pixel is a green sub pixel and the second sub pixel is a blue sub pixel, Yamamoto discusses in [0178] that the blue sub pixel has a larger capacitance, and when combined with Yoo, a larger area of overlap as well).
It would have been obvious to one of ordinary skill in the art to combine Yoo, Yamamoto, and Kim ‘770 for the same reasons as discussed above.

Regarding claim 13, Yoo, Yamamoto, and Kim ‘770 disclose a display device as discussed above, and the combination further discloses wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel is less than area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel (as discussed above, in the third example when the third sub pixel is a green sub pixel and the first sub pixel is a blue sub pixel, Yamamoto discusses in [0178] that the blue sub pixel has a larger capacitance, and when combined with Yoo, a larger area of overlap as well).
It would have been obvious to one of ordinary skill in the art to combine Yoo, Yamamoto, and Kim ‘770 for the same reasons as discussed above.

Regarding claim 18, Yoo, Yamamoto, and Kim ‘770 disclose a display device as discussed above, and Yamamoto further discloses wherein the first color is red, the second color is green, and the third color is blue (as discussed above, in the second example, the first color is red, the second color is green, and the third color is blue).
It would have been obvious to one of ordinary skill in the art to combine Yoo, Yamamoto, and Kim ‘770 for the same reasons as discussed above.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Yamamoto, and Kim ‘770 as applied to claim 9 above, and further in view of Kim et al. (US 2006/0139255, hereafter “Kim ‘255”).
Regarding claim 14, Yoo, Yamamoto, and Kim ‘770 disclose a display device as discussed above, and although Yamamoto teaches that the first sub pixel has a smaller capacitor than the second sub pixel (in the second example discussed above, when the first color is red and the second color is blue, Yamamoto teaches the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo, Yamamoto, and Kim ‘770 fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo, Yamamoto, and Kim ‘770 fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the first sub pixel is less than a length of the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the one direction in the second sub pixel.
Kim ‘255 (Fig. 8) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo, Yamamoto, and Kim ‘770 with Kim ‘255 would teach a display device wherein a length of the first electrode of the first capacitor (eg. corresponding to length h1 of Kim ‘255) which overlaps the second electrode of the first capacitor (h1 overlaps 210, as seen in Fig. 8 of Kim ‘255) in one direction (vertically, in Fig. 8 of Kim ‘255) in the first sub pixel (DLR in Kim ‘255) is less than a length of the first electrode of the first capacitor (eg. corresponding to length h2 of Kim ‘255, which is longer than h1) overlaps the second electrode of the first capacitor (h2 overlaps 210, as seen in Fig. 8 of Kim ‘255) in the one direction (also vertically) in the second sub pixel (DLG in Kim ‘255).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo, Yamamoto, and Kim ‘770 so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim ‘255 because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Regarding claim 15, Yoo, Yamamoto, and Kim ‘770 disclose a display device as discussed above, and although Yamamoto teaches that the third sub pixel has a smaller capacitor than the second sub pixel (in the second example discussed above, when the first color is green and the second color is blue, Yamamoto teaches the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo, Yamamoto, and Kim ‘770 fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo, Yamamoto, and Kim ‘770 fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the third sub pixel is less than a length of the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the one direction in the second sub pixel.
Kim ‘255 (Fig. 8) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo, Yamamoto, and Kim ‘770 with Kim ‘255 would teach a display device wherein a length of the first electrode of the first capacitor (eg. corresponding to length h1 of Kim ‘255) which overlaps the second electrode of the first capacitor (h1 overlaps 210, as seen in Fig. 8 of Kim ‘255) in one direction (vertically, in Fig. 8 of Kim ‘255) in the third sub pixel (DLR in Kim ‘255) is less than a length of the first electrode of the first capacitor (eg. corresponding to length h2 of Kim ‘255, which is longer than h1) overlaps the second electrode of the first capacitor (h2 overlaps 210, as seen in Fig. 8 of Kim ‘255) in the one direction (also vertically) in the second sub pixel (DLG in Kim ‘255).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo, Yamamoto, and Kim ‘770 so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim ‘255 because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Regarding claim 16, Yoo, Yamamoto, and Kim ‘770 disclose a display device as discussed above, however fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the first sub pixel is equal to a length of the first electrode of the first overlaps the second electrode of the first capacitor in the one direction in the third sub pixel.
Kim ‘255 (Fig. 9) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is the same, regardless of capacitance (eg. red, green, and blue have different capacitive values, but the same lengths, see [0079]).
Therefore, the combination of Yoo, Yamamoto, and Kim ‘770 with Kim ‘255 would teach a display device wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the first sub pixel is equal to a length of the first electrode of the first overlaps the second electrode of the first capacitor in the one direction in the third sub pixel (regardless of capacitance, Kim ‘255 teaches that each of the overlap lengths is the same, as seen in Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo, Yamamoto, and Kim ‘770 so the different capacitance overlap areas have an equal length of overlap as taught by Kim ‘255 because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Regarding claim 17, Yoo, Yamamoto, and Kim ‘770 disclose a display device as discussed above, and although Yamamoto teaches that the third sub pixel has a smaller capacitor than the first sub pixel (in the third example discussed above, when the first color is blue and the third color is green, Yamamoto teaches the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo, Yamamoto, and Kim ‘770 fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo, Yamamoto, and Kim ‘770 fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the third sub pixel is less than a length of the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the one direction in the first sub pixel.
Kim ‘255 (Fig. 8) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo, Yamamoto, and Kim ‘770 with Kim ‘255 would teach a display device wherein a length of the first electrode of the first capacitor (eg. corresponding to length h1 of Kim ‘255) which overlaps the second electrode of the first capacitor (h1 overlaps 210, as seen in Fig. 8 of Kim ‘255) in one direction (vertically, in Fig. 8 of Kim ‘255) in the third sub pixel (DLR in Kim ‘255) is less than a length of the first electrode of the first capacitor (eg. corresponding to length h2 of Kim ‘255, which is longer than h1) overlaps the second electrode of the first capacitor (h2 overlaps 210, as seen in Fig. 8 of Kim ‘255) in the one direction (also vertically) in the first sub pixel (DLG in Kim ‘255).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo, Yamamoto, and Kim ‘770 so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim ‘255 because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo, Yamamoto, and Kim ‘770 as applied to claim 9 above, and further in view of Takasugi et al. (US 208/0088546)
Regarding claim 19, Yoo, Yamamoto, and Kim ‘770 disclose a device as discussed above, and however fail to teach or suggest a second capacitor including a first electrode connected to the gate electrode of the driving transistor and a second electrode connected to the first sub supply voltage line.
Takasugi (Fig. 4) discloses a display device comprising a second capacitor (CgsTd) including a first electrode (on the left) connected to the gate electrode of the driving transistor (CgsTd is connected on the left to the gate electrode of driving transistor Td, seen in Fig. 4) and a second electrode (on the right) connected to the first sub supply voltage line (CgsTd is connected on the right to the first sub supply voltage line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo, Yamamoto, and Kim ‘770 to include a second capacitor as taught by Takasugi because this allows the writing efficiency of the pixel to be improved (see [0017]).

Allowable Subject Matter
Claims 1-3, 6-8, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include all of the limitations of the previous claims 4 and 5, and so is allowable for the same reasons as discussed in the previous office action regarding claim 5.

Claims 2, 3, and 6-8 are dependent upon claim 1, and so are allowable for the same reasons.

Claim 12 has been amended to be rewritten in independent form including all of the limitations of the base claim and intervening claims, and so is allowable for the same reasons as discussed in the previous office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 20, Yoo, Yamamoto, Kim ‘770, and Takasugi disclose a display device as discussed above, and the combination of Yoo, Yamamoto, and Kim ‘770 teach wherein the overlap area of a capacitor is linked to the capacitance.  However Takasugi fails to teach or suggest wherein the capacitance of the first capacitor (Cs2, the top connected to the second electrode on the top of Td and the first sub supply voltage line 10 on the bottom) is less than the capacitance of the second capacitor in each of the first and second sub pixels (discussed in [0075], the capacitance of the first capacitor Cs2 is 0.2pF which is more than the capacitance of the second capacitor CgsTd, 0.03pF).

Therefore, each of the currently cited references of record fails to teach or suggest “wherein an area where the first electrode of the second capacitor overlaps the second electrode of the second capacitor in each of the first sub pixel, the second sub pixel, and the third sub pixel is larger than the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in each of the first sub pixel, the second sub pixel, and the third sub pixel” when combined with each of the other currently cited claim limitations.

Response to Arguments
Applicant's arguments filed 12-07-22 have been fully considered but they are not persuasive.
Regarding claim 9, the applicant argues, on pages 9-12, that Yoo and Yamamoto fail to teach or suggest wherein “an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel, an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel, and an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel are different from each other,” arguing that Yamamoto merely teaches that “auxiliary capacitance 25B for each B pixel is larger in size than the auxiliary capacitances of the other color pixels” and specifically pointing to Fig. 14 of Yamamoto.  The examiner respectfully disagrees.  While Fig. 14 only shows the capacitor 25B for the blue pixel, that is merely because “auxiliary capacitors for the R and G pixels have been omitted from illustration” as discussed in [0178], and [0162] explicitly teaches that “the capacitance Csub of the auxiliary capacitor added to the pixel 20 differs for each emitted color of the organic EL element 21.”  Therefore, each color has a difference capacitance, and thus, when combined with Yoo, teaches wherein the three pixels have three different areas of overlap for the first capacitors.
However, merely for reasons of compact prosecution, the reference of Kim ‘770 has been added to teach more specifically that the red and green auxiliary capacitors have different values (“red, green and blue sub-pixels have auxiliary capacitors which have different respective capacitances” as discussed in [0089]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691